It appears that the property on South Island consisted originally of a single tract containing about 12 acres of land. In the course of time, it came to be divided into two subdivisions, each containing about 6 acres; the one known as the northern half and the other as the southern. At the time of the beginning of the negotiations from which the present controversy has arisen, the defendant. William Lowndes, and his wife lived upon the northern half, upon which was a comfortable home. The title to it was in the name of Mrs. Lowndes; the title to the southern half was in the name of the defendant, Mr. Lowndes.
The plaintiff, Yawkey, had purchased a large area of land upon the island, a part of which adjoined the original tract of 12 acres; the acquisition of the whole was deemed essential to the enjoyment of his holdings by the plaintiff, Yawkey; he did not need a part of the 12-acre tract. It does not *Page 521 
appear that the defendant, Lowndes, would have had any special interest in retaining the southern half after disposing of his residence located upon the northern half and moving away.
One H.L. Oliver was at the time a real estate broker in business at Georgetown, entirely unknown to Yawkey, but well known to Lowndes, with whom he had had previous real estate dealings. Oliver was interested in consummating sales of real estate upon commissions.
On May 12, 1926, Oliver, who had had no previous dealings with Yawkey, wrote him in New York, that he had "listed for sale the lot on South Island of Mr. William Lowndes, consisting of a little over six acres of land and having upon it a nice cottage and a number of outbuildings. Mr. Lowndes sets a price of $5,500 on this property and I am writing to inquire if you would care to buy same."
These inferences I think are clearly to be drawn from the letter: That Lowndes had engaged Oliver as a real estate broker, to dispose of the property described, at a fixed price, and that the property referred to was the northern half of the original tract upon which Mr. and Mrs. Lowndes were living.
To this letter Yawkey replied by wire on May 20th, offering $5,000 "for the Lowndes property," and stating: "I understandthis includes all lands owned by Lowndes adjacentto his house."
On the same day Oliver replied by wire: "Your wire. Offer submitted. Lowndes holds for $5,500. Will furnish abstract showing title all his lands on South Island."
On the 21st Yawkey wired Oliver: "Received wire. I hereby accept your offer to sell me all remaining Lowndes property on South Island for consideration of $5,500."
On the same day Oliver wired Yawkey: "Your offer and condition Lowndes property accepted. Please mail binder say two hundred." *Page 522 
Yawkey remitted the $200 binder requested by Oliver to him; Oliver retained $100 of it and remitted the other to Lowndes on May 22d.
Upon the receipt by Lowndes of Oliver's letter of May 22d, inclosing check for $100 to be applied, as he stated, "on the purchase of your South Island property which has been listed with me for sale since December 7, 1925," Lowndes wrote to Oliver by registered letter, dated May 25th, stating in effect that the property being sold belonged to Mrs. Lowndes and that the check should be drawn in her favor, suggesting: "You will please redraw the agreement along these lines; make the check payable to Mrs. Lowndes and reserve for me twelve months' possession of the property and we will then be able to close the deal." This letter was written by Lowndes in Oliver's office, where he had gone to see Oliver, who happened to be out. Why it was registered does not appear.
Thereafter, on May 29th, a written agreement was signed by Oliver and Mrs. Lowndes by which she agreed to sell (the purchaser not being named) her property on South Island for the sum of $5,000 net, and agreeing to furnish an abstract of the title to the property, also acknowledging re-receipt of $100 as binder upon the sale as part payment of the purchase price.
Notice of the letter of Lowndes to Oliver stating that the property to be sold belonged to Mrs. Lowndes was not communicated to the plaintiff Yawkey; nor was any notice given to him of the written agreement between Oliver and Mrs. Lowndes above referred to.
The closing of the transaction was delayed pending the abstract of title to be furnished by Mrs. Lowndes until October 11, 1926, at which time a deed was prepared by Oliver covering the northern half of the property, executed by Mrs. Lowndes and forwarded with a draft for $5,300 upon Yawkey in New York. The papers were examined by Yawkey and his attorney, the draft was paid, and the deed accepted. *Page 523 
Later it appeared that the deed delivered did not cover all of the Lowndes property on South Island, but that there remained the southern half of the original lot, the title to which was claimed by Mr. Lowndes.
The plaintiff claims that the contract between him and Oliver, acting as agent for Lowndes, covered the entire tract, both the northern and the southern halves, and that the southern half which was intended to be acquired by Yawkey was by deception and fraud of Lowndes intentionally omitted from the deed which was executed and delivered.
The matter was heard by his Honor, Judge Grimball, upon testimony taken before a special master. He filed a decree, dated December 7, 1927, in favor of the plaintiff, and from this decree, the defendant has appealed.
The letter from Oliver to Yawkey, dated May 12, 1926, the telegram from Yawkey to Oliver, dated May 20th, the telegram from Oliver to Yawkey, dated May 20th, the telegram from Yawkey to Oliver, dated May 21st, and the telegram from Oliver to Yawkey dated May 21st, which are set forth above constitute the entire written evidence of the contract between the parties, in pursuance of which the plaintiff paid the agreed price and accepted the deed executed by Mrs. Lowndes.
It is indisputable that the plaintiff acted in good faith and dealt with Oliver as the agent of the owners of all the remaining Lowndes property on South Island; that he entered into a written agreement evidenced by the letter and telegrams for the purchase of that property; that he paid the purchase price and accepted the deed with the understanding and under the representation through Oliver that it covered all the remaining Lowndes property on South Island; and that he did not learn until subsequently thereto that a part of the property had not been included in the deed.
The defense of the defendant was based upon the theory that the plaintiff had employed Oliver as his agent and that as such agent Oliver had entered into written contract with *Page 524 
the defendant's wife for the purchase of her individual property on South Island.
It is indisputable, so far as the plaintiff is concerned, that he was a party to but one contract, the contract covering specifically "all lands owned by Lowndes adjacent to his house"; "all his lands on South Island"; "all remaining Lowndes property on South Island." It seems unquestionable that for his purposes Yawkey desired to purchase all of the Lowndes property on South Island — a proposition which was specifically agreed to by Oliver in his telegram of May 20th and confirmed by his telegram of May 21st. The contract is clear and explicit and there could be no dispute as to its terms; it called for the sale to the plaintiff of all of the Lowndes property on South Island, and if Oliver was the agent of Lowndes to consummate this contract and a part of the property was omitted in the final transaction in which the deed was executed, there can be no doubt as to the right of the plaintiff to have the contract as entered into consummated.
The evidence establishes express authority from the defendant to Oliver to sell his South Island property. The statements and representations made by Oliver in his communications with the plaintiff constitute strong evidence of this fact. While agency may not be established by the declarations and conduct of the alleged agent alone, they are admissible as circumstances in connection with other evidence tending to establish the fact of agency. Bass v. AmericanProducts Export  Import Corporation Co., 124 S.C. 346,117 S.E., 594, 30 A.L.R., 168; Cogswell v. Cannady, 135 S.C. 365,133 S.E., 834; Watkins v. R. Co., 97 S.C. 148,81 S.E., 426.
In Oliver's letter to plaintiff of May 12th which opened these negotiations, there having been up to that time no business relations whatever between Oliver and Yawkey, he said: "I have listed for sale the lot on South Island of Mr. William Lowndes," upon which he had set a price. His telegram *Page 525 
of the 20th is to the effect that he had submitted the plaintiff's counter proposition to Lowndes and purported to give the defendant's reply thereto. In Oliver's letter to Lowndes of May 22d, he stated, "I am enclosing herewith my check for $100 as a deposit to show good faith on the part of my client to apply on the purchase of your South Island property which has been listed with me for sale since December 7, 1925." In Lowndes' reply to this letter he does not deny the truth of this statement, nor does he intimate that his South Island property had not been listed with Oliver since the preceding December; in fact, in his testimony he admitted that the statement was correct. It is therefore established by this undisputed evidence that the defendant's South Island property had been for months listed with Oliver for sale and that the sale was made in pursuance of such listing.
Yawkey's telegram of May 20th stipulated that the sale should include "all lands owned by Lowndes adjacent to his house." Oliver's reply on the same day stated that he had submitted Yawkey's offer to Lowndes, but that Lowndes held out for $5,500, and that he (Oliver) would furnish abstract showing good title to all of Lowndes lands on South Island. On May 22d Oliver wrote Lowndes, reporting the sale of "your South Island property" and that on the previous Thursday Lowndes had agreed to this in the course of a telephone conversation. When Lowndes replied to this letter he made no intimation that such conversation had not taken place and did not deny the truth of the statement. It appeared beyond doubt that after Oliver received the telegram from Yawkey stating the proposition for purchase, he submitted the correspondence to Lowndes, and his telegram of the 21st was the final acceptance of the proposition which Yawkey had made.
The defendant not only admitted the listing of the property as indicated above, but also admitted that he consulted with Oliver subsequently thereto and before the sale to plaintiff *Page 526 
in regard to his progress. He made no protest or objection when Oliver reported the sale of "your South Island property" and in his reply he refers to the property being sold as the sale of "my residential property on South Island."
I do not think that Lowndes was at all disingenuous in stating in his testimony that the letter of May 25th to Oliver had reference to the sale of his individual property. Upon its face it shows otherwise and that the correspondence was in reference to the property at that time standing in the name of Mrs. Lowndes. Until the receipt of that letter all of Oliver's communications were addressed to the defendant; subsequently they were addressed to both the defendant and his wife, indicating that prior to the receipt of the letter Oliver had been dealing with the defendant alone on the assumption that he was the only party interested. After its receipt he was treating with both as owning the two subdivisions of the original tract, all of which was intended to be covered by the sale to Yawkey.
I do not think that there is any doubt but that Oliver was authorized by the defendant to sell all of his property on South Island; that the plaintiff proposed to buy all of the Lowndes property; that Oliver as the agent of the Lowndes' so understood the proposition and accepted it after submitting it to Lowndes; and that the failure to include both subdivisions in the deed was clearly a failure to carry out the terms of their contract.
In the opinion submitted by Mr. Justice Blease occur these statements: "It is further contended by plaintiff that the defendant is estopped to deny that Mrs. Lowndes was the true owner of all the Lowndes lands on South Island. We find no evidence of any estoppel in this regard. It is not contended that the defendant made any representations, or did any positive act, tending to cause plaintiff to suppose that Mrs. Lowndes was the true owner of all the Lowndes lands on South Island, other than the statement in the Oliver letter (Exhibit A). There is not a particle of evidence that the *Page 527 defendant knew of the statement in this letter or of thestatements in plaintiff's telegrams to Oliver. It cannot be said that plaintiff was induced by any active conduct of defendant to enter into an agreement to purchase all the Lowndes Lands for $5,500."
A review of the relations then existing between Mr. Lowndes and Oliver, the correspondence by letter and telegrams passing between Oliver and Yawkey, and the conduct of Oliver in his communications with Mr. Lowndes in reference to the pending negotiations and their conclusion demonstrate to a mathematical certainty that the statements above quoted are not sustained by the evidence.
It is practically admitted by Mr. Lowndes that he had listed with Oliver for sale his property on South Island, and that it had been so listed since the previous December.
Oliver then, as the authorized broker of Mr. Lowndes, writes to Yawkey, with whom he had had no dealings, knowing that Yawkey owned other property on the Island and that the acquisition of the Lowndes property by him would be greatly to his advantage, offering the property of Mr. Lowndes on South Island at $5,500, the price set by Mr.Lowndes, which, of course, was the result of previous conference with him.
Yawkey replied to this letter by wire, making a counter proposition of $5,000, and adding, "I understand this includes all lands owned by Lowndes adjacent to his house," allowing him a reasonable time to vacate. Lowndes was then residing with his family upon the northern half of the Hazard property. The counter proposition, therefore, referred to the northern half and all lands owned by Lowndes adjacent to it, which included the southern half.
Oliver wired in reply that he had submitted the counter proposition to Mr. Lowndes, but that he held out for $5,500 and that he would furnish an abstract of title to "all his lands on South Island," necessarily including the southern as well as the northern half. It is impossible to conceive that *Page 528 
this would have been done without full knowledge of Mr. Lowndes of what Oliver had proposed and what Yawkey had countered with. I do not understand what Oliver meant by saying that Mr. Lowndes was "not anxious to sell butmust do so under contract," unless he meant that Mr. Lowndes was under contract with him, if he could find a purchaser at the price fixed, to comply. This finds support in the letter of Mr. Lowndes of May 25th, suggesting that: "You will please re-draw the agreement along these lines" — evidently referring to an agreement between himself and Oliver in reference to a sale of the property.
Yawkey wired in reply, accepting the original proposition of Oliver, which he construed as covering all of the remaining Lowndes property on the Island. On the same day Oliver replied by wire: "Your offer and condition Lowndes property accepted." It is inconceivable that this could have occurred without communicating the situation to Mr. Lowndes and receiving his approval.
Notwithstanding the zeal with which it appears that Mr. Lowndes was following up the negotiations, he would have the Court to believe that while in Oliver's office, presumably about the matter in hand, Oliver presented to him a telegram from Yawkey, accepting his proposition for the sale of all of the Lowndes land upon the Island, and that he did notread it and was never informed of its contents.
I have not the slightest doubt but that Mr. Lowndes listed the entire holdings of himself and wife, doubtless innocently representing himself as the owner of both subdivisions, with Oliver for sale at a fixed price; that he was deeply interested in each step in the negotiations, frequently conferring with Oliver in reference to the progress of the negotiations, and was fully informed of everything that passed. He must have known that Yawkey was intending to buy what he proposed all of the land of the Lowndes' on the island. If so, it was disingenuous, to say the least, to allow the negotiations to be concluded under that known misapprehension. He should *Page 529 
have notified Yawkey, not Oliver, his own agent, that he did not intend to sell any part of his southern half, when he knew that Yawkey was intending to buy it as well as the northern half.
When Yawkey was informed that the land proposed to be sold belonged to Mrs. Lowndes, it was but natural for him to assume that Mrs. Lowndes' deed would convey all that he was buying; that Mr. Lowndes' property, not an unusual condition, was in his wife's name.
I think that the Circuit Judge's decree is full, clear, and convincing upon the right of the plaintiff to the relief which he asks and that the decree should be affirmed.
MR. CHIEF JUSTICE WATTS concurs.